DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwashita et al. (hereinafter Iwashita ‘557, US 2011/0175557 A1) in view of Iwashita et al. (hereinafter Iwashita ‘636, US 2012/0068636 A1).
For claim 1, Iwashita ‘557 discloses a rectifier (Fig. 1 of Iwashita ‘557 discloses a rectifier 108 and rectifier control unit 120 which altogether constitute a rectifier 108, 120 – see Iwashita, Fig. 1, paragraph [0024]) comprising: 
a main circuit unit configured to perform power conversion between AC power on a side of a three-phase AC power supply and DC power on a DC side by rectifying operation of a rectifying device and ON-OFF operation of a switching device (Fig. 1 of Iwashita ‘557 discloses a main circuit unit 108 configured to perform power conversion between AC power on a side of a three-phase AC power supply 104 and DC 
a power calculation unit (Fig. 6 of Iwashita ‘557 discloses an Voltage Amplitude Calculation unit 624, an instantaneous Effective Power Calculation Unit 626 and a DC Component Calculation Unit 628 which altogether constitute a power calculation unit 624, 626, 628) configured to calculate a value of a power flowing between the side of the three-phase AC power supply and the DC side via the main circuit unit (Fig. 6 of Iwashita ‘557 discloses a power calculation unit 624, 626, 628 configured to calculate a value of a power flowing between the side of the three-phase AC power supply 104 and the DC side via the main circuit unit 108 – see Iwashita, Fig. 6, paragraphs [0051]-[0053] and [0059]); and 
a control unit configured to perform control to execute the ON-OFF operation of the switching device (Fig. 6 of Iwashita ‘557 discloses a control unit 620/634 configured to perform control to execute the ON-OFF operation of the switching device – see Iwashita ‘557, Figs. 4 and 6, paragraph [0049] and [0061]).
Iwashita ‘557 discloses the control unit which is silent for changing a length of an ON period per cycle in the ON-OFF operation executed on the switching device according to the value of the power calculated by the power calculation unit.
However, Iwashita ‘636 discloses a rectifier 1 which is similar as the rectifier 108, 120 of Iwashita ‘557. Iwashita ‘636 discloses the control unit which changes a length of an ON period per cycle in the ON-OFF operation executed on the switching device according to the value of the power calculated by the power calculation unit (Fig. 1 of Iwashita ‘636 discloses the control unit 5, 7 which changes a length of an ON period per cycle in the ON-OFF operation executed on the switching device (Fig. 1 of Iwashita ‘636 discloses the switching device including switches of power device array 20 – see Iwashita ‘636, Fig. 1, paragraph [0022], lines 1-6)  according to the value of the power calculated by the power calculation unit 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Iwashita ‘557 to incorporate teaching of Iwashita ‘636 for purpose of controlling power of motor control system efficiently.
For claim 2, Iwashita ‘557 in view of Iwashita ‘636 disclose the rectifier according to claim 1, further comprising a state determination unit configured to determine, based on the value of the power calculated by the power calculation unit, whether the main circuit unit is in a power running state, in which AC power on the side of the three-phase AC power supply is converted to DC power and outputted to the DC side (Figs. 1-2 and 6 of Iwashita ‘557 disclose a state determination unit 120/630, 632 configured to determine, based on the value of the power calculated by the power calculation unit 624, 626, 628, whether the main circuit unit 108 is in a power running state, in which AC power on the side of the three-phase AC power supply is converted to DC power and outputted to the DC side – see Iwashita ‘557, Figs. 1-2 and 4, paragraphs [0025], [0027]-[0028], [0051] and [0060]-[0061]), or in a regeneration state, in which DC power on the DC side is converted to AC power and outputted to the side of the three-phase AC power supply (Figs. 1, 3 and 6 of Iwashita ‘557 disclose a state determination unit 120/630, 632 configured to determine, based on the value of the power calculated by the power calculation unit 624, 626,628, whether the main circuit unit 108 is in a regeneration state, in which DC power on the DC side is converted to AC power and outputted to the side of the three-phase AC power supply – see Iwashita ‘557, Figs. 1, 3 and 6, paragraphs [0025], [0027]-[0028], [0051] and [0060]-[0061]).
For claim 3, Iwashita ‘557 in view of Iwashita ‘636 disclose the rectifier according to claim 2, wherein the control unit changes the length of the ON period per cycle in the ON-OFF operation executed on the switching device according to the value of the power calculated by the power calculation unit when the state determination unit has determined that the main circuit unit is in the regeneration state (Figs. 1 
For claim 4, Iwashita ‘557 in view of Iwashita ‘636 disclose the rectifier according to claim 2, wherein the control unit changes the length of the ON period per cycle in the ON-OFF operation executed on the switching device according to the value of the power calculated by the power calculation unit when the state determination unit has determined that the main circuit unit is in the power running state and the value of the power calculated by the power calculation unit is smaller than a first power threshold value (see Iwashita ‘557, Figs. 1-2, and 6, paragraphs [0027]-[0028], [0031]-[0035], [0052]; and see Iwashita ‘636, Fig. 1, paragraph [0022]).
For claim 5, Iwashita ‘557 in view of Iwashita ‘636 disclose he rectifier according to claim 4, wherein control unit performs control to halt the execution of the ON-OFF operation of the switching device when the state determination unit has determined that the main circuit unit is in the power running state and the value of the power calculated by the power calculation unit is equal to or greater than the first power threshold value (see Iwashita ‘557, Figs. 1-2, and 6, paragraph [0028], lines 1-9, [0031], [0052], [0059]-[0060]). 
For claim 6, Iwashita ‘557 in view of Iwashita ‘636 disclose the rectifier according to claim 2, wherein the main circuit unit comprises a three-phase bridge circuit of which an upper arm and a lower arm for each phase are each provided with a power device that comprises the rectifying device and the 
For claim 11, Iwashita ‘557 in view of Iwashita ‘636 disclose a motor control apparatus (Fig. 1 of Iwashita ‘557 discloses a motor control apparatus – see Iwashita ‘557, Figs. 1 and 6, paragraph [0021]. Also, Fig. 1 of Iwashita ‘636 discloses a motor control apparatus 1 – see Iwashita ‘636, Fig. 1, paragraph [0021]) comprising:
a rectifier according to claim 1 (see previous explanation in claim 1 above);
a capacitor provided in a DC Link, which is the DC side of the rectifier (Fig. 1 of Iwashita  ‘557 discloses a capacitor “Smoothing Capacitor” provided in a DC Link, which is the DC side of the rectifier 108, 120 – see Iwashita ‘557, Fig. 1, paragraphs [0024]-[0025]. Also, Fig. 1 of Iwashita ‘636 discloses a capacitor 4 provided in a DC Link, which is the DC side of the rectifier 2, 7 – see Iwashita ‘636, Fig. 1, paragraphs [0021]-[0022]); and
an inverter connected with the rectifier via the DC Link and configured to convert DC power supplied from the DC Link to AC power for controlling a motor and output the AC power (Fig. 1 of Iwashita ‘557 discloses an inverter 106 connected with the rectifier 108, 120 via the DC Link and configured to convert DC power supplied from the DC Link to AC power for controlling a motor and output the AC power – see Iwashita ‘557, Fig. 1, paragraph [0026]. Also, Fig. 1 of Iwashita ‘636 discloses an inverter 3 connected with the rectifier 2 via the DC Link 4 and configured to convert DC power supplied from the DC Link to AC power for controlling a motor 8 and output the AC power – see Iwashita, Fig. 1, paragraph [0021]).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 7, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a rectifier comprising a state determination unit for determining state of the main circuit unit, wherein,
when the state determination unit has determined that the main circuit unit is in the regeneration state and the value of the power calculated by the power calculation unit is equal to or smaller than a second power threshold value, the control unit performs control to execute the ON-OFF operation of the switching devices in a 120-degree conduction mode, in which, with changes in voltages in the phases, the control unit turns on the switching device on the upper arm for a phase in which the voltage is the greatest of the phases of the three-phase AC power supply, and turns on the switching device on the lower arm for a phase in which the voltage is the smallest of the phases of the three-phase AC power supply, and 
when the state determination unit has determined that the main circuit unit is in the regeneration state and the value of the power calculated by the power calculation unit is greater than the second power threshold value, the control unit set the length of the ON period per cycle in the ON-OFF operation executed on the switching devices at a value smaller than the length of the ON period per cycle in the 120-degree conduction mode.
Claim 8 is allowed because they depend on claim 7.
For claim 9, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a rectifier comprising a state determination unit for determining state of the main circuit unit, wherein,
when the state determination unit has determined that the main circuit unit is in the  regeneration state and a difference between the DC voltage and the peak value of the input voltage is greater than a voltage threshold value, the control unit performs control to execute the ON-OFF operation of the switching devices in a 120-degree conduction mode, in which, with changes in voltages in the phases, the control unit turns on the switching device on the upper arm for a phase in which the voltage is the greatest 
when the state determination unit has determined that the main circuit unit is in the regeneration state and the difference between the DC voltage and the peak value of the input voltage is equal to or smaller than the voltage threshold value, the control unit sets the length of the ON period per cycle in the ON-OFF operation executed on the switching devices at a value smaller than the length of the ON period per cycle in the 120-degree conduction mode.
Claim 10 is allowed because they depend on claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846